UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/11 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - Dreyfus Global Real Estate Securities Fund - Dreyfus Large Cap Equity Fund - Dreyfus Large Cap Growth Fund - Dreyfus Large Cap Value Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Global Real Estate Securities Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Real Estate Securities Fund, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Peter Zabierek and Dean Frankel, Portfolio Managers, Urdang Securities Management, Inc., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Global Real Estate Securities Fund’s Class A shares produced a total return of 5.83%, Class C shares returned 5.31% and Class I shares returned 5.95%. 1 In comparison, the FTSE EPRA/NAREIT Developed Index, the fund’s benchmark, achieved a total return of 6.08% for the same period. 2 A debt crisis in Europe, natural and nuclear disasters in Japan, turmoil in North Africa, and disappointing global economic data weighed on investor sentiment during the second quarter of 2011, partially offsetting stronger returns stemming from the global economic recovery during the first quarter. The fund’s returns were roughly in line with its benchmark, as successes in the United States, United Kingdom and Singapore were balanced by lagging returns in Hong Kong and Japan. The Fund’s Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income by investing at least 95% of its assets in companies principally engaged in the real estate sector. The fund normally invests approximately 60% of its assets in companies located outside the United States, and invests in at least 10 different countries. The fund also may invest in companies located in emerging markets and in companies of any market capitalization. Our proprietary approach quantifies investment opportunity both from a real estate and stock perspective. Shifting Sentiment Sparked Market Volatility Global economic sentiment had improved dramatically by the start of 2011, fueled by quantitative easing of U.S. monetary policy, better-than-expected economic data in Europe and strong corporate earnings across a number of regions. As a result, real estate stock prices moved higher during the first quarter of the year. However, a number of The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) macroeconomic developments soon weighed on investor sentiment. Inflation worries prompted a number of central banks, including those in China and Europe, to raise short-term interest rates and tighten credit standards. Political uprisings in the Middle East and devastating natural and nuclear disasters in Japan added to investors’ concerns. Later, worries intensified regarding the European sovereign debt crisis as Greece teetered on the brink of default. These macroeconomic developments caused real-estate stocks to give back some, but not all, of their earlier gains in the second quarter. Security Selections Produced Mixed Results In this choppy market environment, we allocated about 40% of the fund’s assets to U.S. real estate stocks and approximately 60% to opportunities overseas. Our security selection strategy in the United States proved particularly successful over the first half of 2011. The fund scored a number of winners among real estate investment trusts (REITs) focusing on rental apartments, which fared well as demand for rentals increased and home ownership declined. Conversely, we maintained relatively light exposure to U.S. health care-related properties, a position that benefited relative performance when the sub-sector cooled. In addition, the fund’s position in National Health Properties gained value when the company was acquired at a premium to its stock price byVenta REIT. Investments in the United Kingdom also produced above-average results. Particularly beneficial was an overweighted position in Unite Group, a specialist in student accommodations, which gained value as earlier strategic missteps were addressed.The fund also benefited from overweighted exposure to Land Securities Group, a UK REIT that owns both office and retail properties. In Singapore, overweighted exposure to REITs and an underweighted position in developers bolstered results when the government’s efforts to fight inflation discouraged residential development. Finally, Charter Hall Office REIT, which owns office properties in Australia and the United States, outperformed due to management’s published strategy to sell the company’s US assets and Canadian multifamily specialist Boardwalk Real Estate Investment Trust advanced after reporting robust financial results. Disappointments during the reporting period were concentrated in the Hong Kong market, where inflation-fighting measures prompted us to 4 shift the fund’s emphasis from residential properties to the office market. We had established overweighted exposure to Japanese condominiums before the earthquake and tsunami damaged a number of coastal property developments, which dampened investor sentiment and led to the cancellation of some high-rise residential projects. Canada’s Chartwell Senior Housing Real Estate Investment Trust declined despite strong business fundamentals as investors favored the value opportunities. Selectivity More Important in an Uncertain World As of midyear, the emerging markets appear to be nearing the end of their inflation-fighting efforts, and we have identified a number of attractive values in Asia and Latin America. However, parts of Europe have remained under pressure from the sovereign debt crisis, leading us to maintain an underweighted position in most European countries outside of the United Kingdom and Scandinavia.We also have reduced the fund’s exposure to Japan and Hong Kong. In our judgment, these are prudent strategies until we see more consistent signs of a robust global recovery. July 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. 1 Total returns include reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through May 1, 2012, at which time it may be extended, terminated or modified. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The FTSE European Public Real Estate Association (EPRA) National Association of Real Estate Investment Trusts (NAREIT) Developed Global Real Estate Securities Index is an unmanaged index designed to track the performance of listed real estate companies and REITs worldwide. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Real Estate Securities Fund from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 7.45 $ 11.76 $ 5.57 Ending value (after expenses) $1,058.30 $1,053.10 $1,059.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 7.30 $ 11.53 $ 5.46 Ending value (after expenses) $1,017.55 $1,013.34 $1,019.39 † Expenses are equal to the fund’s annualized expense ratio of 1.46% for Class A, 2.31% for Class C and 1.09% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—96.5% Shares Value ($) Australia—8.1% Charter Hall Office REIT 309,030 1,110,355 Goodman Group 2,221,960 1,680,125 Investa Office Fund 830,350 574,430 Mirvac Group 2,232,600 2,993,211 Stockland 214,540 784,655 Westfield Group 625,470 5,809,527 Westfield Retail Trust 1,514,970 4,403,416 Brazil—.4% Iguatemi Empress a De Shopping Centers 36,800 Canada—4.0% Boardwalk Real Estate Investment Trust 27,930 1,398,455 Brookfield Office Properties 88,180 1,703,347 Chartwell Seniors Housing Real Estate Investment Trust 492,800 4,292,104 First Capital Realty 74,420 1,271,649 Finland—.5% Citycon 254,400 France—3.8% Icade 17,010 2,097,451 Unibail-Rodamco 26,550 6,139,096 Germany—1.8% Alstria Office REIT 157,880 2,381,090 DIC Asset 122,470 1,548,679 Hong Kong—12.9% China Overseas Land & Investment 1,320,600 2,830,694 Evergrande Real Estate Group 1,932,000 1,258,753 Hang Lung Properties 530,000 2,172,662 Hongkong Land Holdings 826,000 5,881,120 Link REIT 491,000 1,675,219 Longfor Properties 461,500 709,297 Soho China 1,310,500 1,170,435 Sun Hung Kai Properties 673,000 9,798,746 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Wharf Holdings 294,900 2,048,311 Japan—8.4% Advance Residence Investment 466 974,198 AEON Mall 36,300 875,655 Kenedix Realty Investment 318 1,224,520 Mitsubishi Estate 250,000 4,366,188 Mitsui Fudosan 209,000 3,577,442 Nippon Building Fund 30 292,901 Nomura Real Estate Office Fund 169 1,116,800 NTT Urban Development 1,201 1,026,381 Orix Jreit 177 976,188 Sumitomo Realty & Development 110,000 2,444,444 United Urban Investment 888 1,020,309 Netherlands—1.4% Corio 46,080 Singapore—4.9% CapitaLand 518,000 1,227,208 CapitaMall Trust 799,000 1,216,421 Capitamalls Asia 481,000 575,649 CDL Hospitality Trusts 730,000 1,224,294 City Developments 126,000 1,066,840 Fortune Real Estate Investment Trust 1,512,000 748,063 Global Logistic Properties 1,201,000 2,014,215 Keppel Land 394,000 1,161,182 Suntec Real Estate Investment Trust 1,023,000 1,249,288 Sweden—1.6% Castellum 62,930 943,174 Wihlborgs Fastigheter 163,550 2,365,905 Switzerland—.8% PSP Swiss Property 17,200 a United Kingdom—6.1% Capital & Counties Properties 694,760 2,196,667 8 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Capital Shopping Centres Group 441,820 2,832,861 Land Securities Group 340,350 4,656,754 London & Stamford Property 625,500 1,309,086 Unite Group 583,450 a 2,037,632 United States—41.8% Alexandria Real Estate Equities 22,120 1,712,531 American Campus Communities 29,460 1,046,419 Apartment Investment & Management, Cl. A 49,620 1,266,799 AvalonBay Communities 13,670 1,755,228 Boston Properties 29,880 3,172,061 Brandywine Realty Trust 64,620 748,946 Camden Property Trust 31,450 2,000,849 Colonial Properties Trust 79,410 1,619,964 Commonwealth REIT 66,360 1,714,743 DCT Industrial Trust 100,100 523,523 Developers Diversified Realty 90,380 1,274,358 DiamondRock Hospitality 63,710 683,608 Digital Realty Trust 31,970 1,975,107 Douglas Emmett 74,490 1,481,606 Duke Realty 139,300 1,951,593 Equity Residential Properties Trust 97,690 5,861,400 Essex Property Trust 19,160 2,592,156 Federal Realty Investment Trust 12,270 1,045,159 General Growth Properties 79,810 1,332,029 HCP 79,290 2,909,150 Health Care REIT 72,180 3,784,397 Host Hotels & Resorts 125,600 2,128,920 Hudson Pacific Properties 47,280 734,258 Hyatt Hotels, Cl. A 32,110 a 1,310,730 Kilroy Realty 38,480 1,519,575 Kimco Realty 171,690 3,200,302 LaSalle Hotel Properties 41,130 1,083,364 Macerich 83,450 4,464,575 National Retail Properties 72,009 1,764,941 Parkway Properties 25,570 436,224 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) ProLogis 149,914 5,372,918 Public Storage 36,700 4,184,167 Simon Property Group 78,360 9,107,783 SL Green Realty 21,260 1,761,816 Sunstone Hotel Investors 115,800 a 1,073,466 U-Store-It Trust 67,270 707,680 UDR 51,180 1,256,469 Ventas 78,700 4,148,277 Vornado Realty Trust 52,650 4,905,927 Total Common Stocks (cost $191,424,980) Other Investment—1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,288,000) 3,288,000 b Total Investments (cost $194,712,980) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% REIT—Real Estate Investment Trust a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Diversified Reits 22.9 Industrial 3.7 Office 14.0 Hotels 3.4 Real Estate Services 11.9 Self Storage 2.3 Retail 9.5 Money Market Investment 1.5 Multifamily 7.5 Residential 1.2 Regional Malls 7.4 Specialty .9 Health Care 7.1 Financial .6 Shopping Centers 4.1 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 191,424,980 206,786,699 Affiliated issuers 3,288,000 3,288,000 Cash 792,033 Cash denominated in foreign currencies 2,618,239 2,659,077 Receivable for investment securities sold 3,017,752 Dividends and interest receivable 596,426 Receivable for shares of Common Stock subscribed 565,849 Prepaid expenses 16,269 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 204,690 Payable for investment securities purchased 3,087,167 Payable for shares of Common Stock redeemed 23,168 Accrued expenses 50,510 Net Assets ($) Composition of Net Assets ($): Paid-in capital 222,951,010 Accumulated distributions in excess of investment income—net (2,408,424) Accumulated net realized gain (loss) on investments (21,600,350) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 15,414,334 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 2,055,557 329,829 211,971,184 Shares Outstanding 263,300 42,858 27,464,507 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $160,954 foreign taxes withheld at source): Unaffiliated issuers 3,203,900 Affiliated issuers 3,776 Interest 520 Total Income Expenses: Management fee—Note 3(a) 863,519 Custodian fees—Note 3(c) 50,319 Professional fees 28,877 Registration fees 26,935 Shareholder servicing costs—Note 3(c) 8,022 Prospectus and shareholders’ reports 6,027 Directors’ fees and expenses—Note 3(d) 1,249 Loan commitment fees—Note 2 1,066 Distribution fees—Note 3(b) 1,031 Miscellaneous 9,783 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (173) Less—reduction in fees due to earnings credits—Note 3(c) (19) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 9,078,008 Net realized gain (loss) on forward foreign currency exchange contracts 47,337 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (1,423,853) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 2,211,560 1,568,758 Net realized gain (loss) on investments 9,125,345 5,141,911 Net unrealized appreciation (depreciation) on investments (1,423,853) 11,734,559 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (7,296) (62,237) Class C Shares (665) (6,541) Class I Shares (1,064,137) (5,615,484) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 517,151 1,507,247 Class C Shares 216,867 162,622 Class I Shares 83,391,889 58,618,368 Dividends reinvested: Class A Shares 6,295 55,319 Class C Shares 648 5,499 Class I Shares 350,884 1,798,041 Cost of shares redeemed: Class A Shares (314,466) (60,318) Class C Shares (98,071) (16,590) Class I Shares (19,126,790) (19,313,174) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 140,571,209 85,053,229 End of Period Distributions in excess of investment income—net (2,408,424) (3,547,886) The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Class A Shares sold 67,412 213,190 Shares issued for dividends reinvested 831 7,537 Shares redeemed (41,922) (8,403) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 28,829 22,942 Shares issued for dividends reinvested 86 760 Shares redeemed (13,032) (2,575) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 11,041,153 8,425,440 Shares issued for dividends reinvested 46,847 250,142 Shares redeemed (2,546,726) (2,831,447) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the fund’s Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, respectively, of the fund’s predecessor, BNY Hamilton Global Real Estate Securities Fund (“Hamilton Global Real Estate Securities Fund”), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the fund’s Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Global Real Estate Securities Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s and the fund’s predecessor’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Class A Shares † (Unaudited) 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 7.41 6.56 5.02 9.04 10.00 10.00 Investment Operations: Investment income—net b .08 .05 .08 .16 .18 — Net realized and unrealized gain (loss) on investments .35 1.07 1.74 (4.08) (.97) — Total from Investment Operations .43 1.12 1.82 (3.92) (.79) — Distributions: Dividends from investment income—net (.03) (.27) (.28) (.10) (.17) — Net asset value, end of period 7.81 7.41 6.56 5.02 9.04 10.00 Total Return (%) c 5.83 d 17.15 36.38 (43.60) (8.00) — Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.46 e 1.67 4.36 1.62 1.58 — Ratio of net expenses to average net assets 1.46 e 1.60 1.60 1.41 1.50 — Ratio of net investment income to average net assets 2.00 e .74 1.44 1.83 1.87 — Portfolio Turnover Rate 49.50 d 86.02 97.43 79 73 — Net Assets, end of period ($ x 1,000) 2,056 1,756 162 12 52 — f † Represents information for Class A shares of the fund’s predecessor, Hamilton Global Real Estate Securities Fund, through September 12, 2008. a From December 29, 2006 (commencement of operations) to December 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Amount represents less than $1,000. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2011 Year Ended December 31, Class C Shares (Unaudited) 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 7.32 6.50 5.02 7.78 Investment Operations: Investment income—net b .05 .00 c .04 .01 Net realized and unrealized gain (loss) on investments .35 1.07 1.75 (2.74) Total from Investment Operations .40 1.07 1.79 (2.73) Distributions: Dividends from investment income—net (.02) (.25) (.31) (.03) Net asset value, end of period 7.70 7.32 6.50 5.02 Total Return (%) d 5.31 e 16.48 35.35 (34.92) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.44 f 2.45 2.91 2.46 f Ratio of net expenses to average net assets 2.31 f 2.35 2.35 2.35 f Ratio of net investment income to average net assets 1.27 f .02 .71 .67 f Portfolio Turnover Rate 49.50 e 86.02 97.43 79 Net Assets, end of period ($ x 1,000) 330 198 38 6 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2011 Year Ended December 31, Class I Shares † (Unaudited) 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 7.33 6.49 5.02 9.04 10.00 10.00 Investment Operations: Investment income—net b .09 .10 .14 .16 .20 — Net realized and unrealized gain (loss) on investments .34 1.05 1.70 (4.06) (.98) — Total from Investment Operations .43 1.15 1.84 (3.90) (.78) — Distributions: Dividends from investment income—net (.04) (.31) (.37) (.12) (.18) — Net asset value, end of period 7.72 7.33 6.49 5.02 9.04 10.00 Total Return (%) 5.95 c 17.91 36.94 (43.38) (7.83) — Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 d 1.17 1.33 1.24 1.34 — Ratio of net expenses to average net assets 1.09 d 1.17 1.18 1.19 1.25 — Ratio of net investment income to average net assets 2.44 d 1.51 2.55 2.24 1.97 — Portfolio Turnover Rate 49.50 c 86.02 97.43 79 73 — Net Assets, end of period ($ x 1,000) 211,971 138,618 84,854 48,255 51,140 — e † Represents information for Institutional shares of the fund’s predecessor, Hamilton Global Real Estate Securities Fund, through September 12, 2008. a From December 29, 2006 (commencement of operations) to December 31, 2006. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount represents less than $1,000. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Global Real Estate Securities Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to maximize total return consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Urdang Securities Management, Inc. (“Urdang”) serves as the fund’s sub-investment advisor. Urdang is a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 250 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 18 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 20 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 89,613,018 — — Equity Securities— Foreign † 117,173,681 — — Mutual Funds 3,288,000 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than 22 investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,159,000 52,082,000 52,953,000 3,288,000 1.5 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $24,379,441 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $6,895,360 of the carryover expires in fiscal 2016 and $17,484,081 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $5,684,262. The tax character of current year distributions will be determined at the end of the current fiscal year. 24 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on June 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at an annual rate of .95% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has agreed, from May 1, 2011 until May 1, 2012, to waive receipt of its fee and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, shareholder services fees, Rule 12b-1 fees and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets. Dreyfus had contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed 1.20% of the value of Class I shares’ average daily net assets. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Dreyfus had also agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, shareholder services fees, Rule 12b-1 fees and extraordinary expenses) did not exceed 1.35% of the value of Class A and Class C shares’ average daily net assets. The reduction in expenses, pursuant to the undertakings, amounted to $173 during the period ended June 30, 2011. Pursuant to a sub-investment advisory agreement between Dreyfus and Urdang, Dreyfus pays Urdang a monthly fee at an annual rate of .46% of the value of the fund’s average daily net assets. During the period ended June 30, 2011, the Distributor retained $757 from commissions earned on sales of the fund’s Class A shares and $23 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended June 30, 2011, Class C shares were charged $1,031 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2011, Class A and Class C shares were charged $2,287 and $344, respectively, pursuant to the Shareholder Services Plan. 26 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $2,896 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $431 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $19. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $50,319 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $163,983, Rule 12b-1 distribution plan fees $198, shareholder services plan fees $478, custodian fees $37,096, chief compliance officer fees $2,259 and transfer agency per account fees $874, which are offset against an expense reimbursement currently in effect in the amount of $198. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2011, amounted to $153,190,032 and $87,843,451, respectively. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. At June 30, 2011, there were no forward contracts outstanding. 28 The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Forward contracts 244,181 At June 30, 2011, accumulated net unrealized appreciation on investments was $15,361,719, consisting of $18,726,858 gross unrealized appreciation and $3,365,139 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 29 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Options Written 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Large Cap Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Large Cap Equity Fund, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Irene D. O’Neill, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Large Cap Equity Fund’s Class A shares produced a total return of 5.57%, Class C shares returned 5.26% and Class I shares returned 5.88%. 1 In comparison, the Standard and Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), the fund’s benchmark, achieved a total return of 6.01%. 2 Although stocks rallied early in the year as an economic recovery appeared to gain traction, renewed concerns later caused the market to give back some of its previous gains.The fund produced lower returns than its benchmark, primarily due to shortfalls in the consumer discretionary and utilities sectors. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue this goal, the fund normally invests at least 80% of its assets in equity securities of large-capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund invests primarily in large, established companies that we believe have proven track records and the potential for superior relative earnings growth.The investment process begins with a “top-down” assessment of broad economic, political and social trends and their implications for different market and industry sectors. Fundamental research is used to identify companies with the potential for above-average earnings and revenue growth; sustainable competitive advantage; strong or improving financial condition; and/or earnings power that is either unrecognized or underestimated by the market. Shifting Sentiment Sparked Heightened Volatility Investors’ outlooks had improved dramatically by the start of 2011 due to improvements in employment, consumer spending and corporate earnings, sending stock prices broadly higher. However, the rally was interrupted in February when political unrest in North Africa/Middle The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) East led to sharply rising energy prices, and again in March when devastating natural and nuclear disasters in Japan threatened one of the world’s largest economies. Nonetheless, investors proved resilient, and stocks bounced back from these unexpected shocks. In late April, investor sentiment began to deteriorate in earnest when Greece appeared headed for default on its sovereign debt, U.S. economic data proved disappointing and a contentious debate regarding U.S. government spending and borrowing intensified. Stocks suffered bouts of heightened volatility as newly risk-averse investors shifted their focus from economically sensitive industry groups to those that historically have held up well under uncertain economic conditions. Security Selections Produced Mixed Results Although the fund participated to a substantial degree in the market’s gains over the first half of 2011, results compared to the benchmark were undermined by a handful of disappointments in the consumer discretionary sector, where cruise line Carnival suffered when oil prices climbed and itineraries needed to be rerouted due to political instability in Northern Africa. In addition, mass merchandiser Target was hurt by weaker consumer spending among its customer base.The fund did not participate fully in above-average returns from the utilities sector, where most companies did not meet our earnings growth criteria. Moreover, electric utility company Sempra Energy lagged when investors reacted negatively to a management change. The fund achieved better results in other areas. Overweighted exposure to the better-performing information technology sector produced particularly strong relative performance. Successful stock selections among technology companies included consulting services providers Accenture and International Business Machines, which encountered robust demand from businesses seeking to enhance revenue growth. Software and business analytics specialist Teradata benefited from the accelerating trend toward “cloud computing,” in which businesses manage data and applications over the Internet.The fund also benefited from underweighted exposure to large, slower-growing technology companies such as Microsoft—and no exposure to Cisco Systems—that appear to have missed the cloud computing trend. The health care sector led the S&P 500 Index during the reporting period, and the fund achieved above-average returns in the sector 4 through successful stock selections. Holdings such as Baxter International, Covidien, Zimmer Holdings and Agilent Technologies bounced back from previous weakness as industry utilization rates increased and investors flocked to traditionally defensive investments. Drug producer Watson Pharmaceuticals advanced after capturing market share and receiving approvals for a number of new generic medicines. In the energy sector, overweighted exposure to natural gas producers bolstered results as commodity prices climbed, benefiting companies such as QEP Resources and Southwestern Energy. Investors responded positively to Plains Exploration & Production Company’s announcement of the sale of its deep-water properties in the Gulf of Mexico, and Halliburton gained value as drilling activity intensified. Seeking Opportunities in a Choppy Economic Recovery We expect the U.S. economic rebound to persist fitfully amid significant headwinds over the remainder of 2011, leading us to conclude that investors will continue to favor large-cap companies with solid business fundamentals and strong growth prospects.We have found a number of opportunities in the energy and information technology sectors, but fewer in the consumer staples, utilities and telecommunications services sectors. July 15, 2011 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on the redemption of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement through May 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Equity Fund from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 6.37 $ 10.38 $ 3.98 Ending value (after expenses) $1,055.70 $1,052.60 $1,058.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 6.26 $ 10.19 $ 3.91 Ending value (after expenses) $1,018.60 $1,014.68 $1,020.93 † Expenses are equal to the fund’s annualized expense ratio of 1.25% for Class A, 2.04% for Class C and .78% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—99.4% Shares Value ($) Consumer Discretionary—9.3% Amazon.com 12,600 a 2,576,574 Carnival 63,500 2,389,505 International Game Technology 99,650 1,751,847 Johnson Controls 82,850 3,451,531 Lowe’s 104,110 2,426,804 Walt Disney 85,350 3,332,064 Yum! Brands 35,570 1,964,887 Consumer Staples—10.0% Avon Products 34,190 957,320 Coca-Cola 53,500 3,600,015 Costco Wholesale 25,580 2,078,119 Kraft Foods, Cl. A 86,540 3,048,804 PepsiCo 29,950 2,109,378 Philip Morris International 22,760 1,519,685 Procter & Gamble 48,765 3,099,991 Walgreen 64,200 2,725,932 Energy—14.3% Cameron International 61,700 a,b 3,102,893 Chevron 25,300 2,601,852 Exxon Mobil 80,290 6,534,000 Halliburton 43,900 c 2,238,900 Newfield Exploration 24,800 a 1,686,896 Plains Exploration & Production 47,890 a 1,825,567 QEP Resources 53,510 2,238,323 Schlumberger 22,030 1,903,392 Southwestern Energy 59,490 a,c 2,550,931 Valero Energy 108,600 2,776,902 Financial—15.3% Allstate 90,800 2,772,124 American Express 52,445 2,711,407 BB&T 108,400 2,909,456 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Citigroup 98,840 4,115,698 Invesco 111,546 2,610,176 JPMorgan Chase & Co. 111,420 4,561,535 PNC Financial Services Group 45,410 2,706,890 State Street 44,170 1,991,625 U.S. Bancorp 89,150 2,274,217 Wells Fargo & Co. 94,700 2,657,282 Health Care—12.2% Agilent Technologies 43,480 a 2,222,263 Baxter International 47,800 2,853,182 Cardinal Health 52,580 2,388,184 Covidien 43,400 2,310,182 Hospira 46,480 a,b 2,633,557 Pfizer 187,900 3,870,740 Shire, ADR 24,000 2,261,040 Watson Pharmaceuticals 34,750 a,b 2,388,368 Zimmer Holdings 40,350 a 2,550,120 Industrial—11.4% Caterpillar 34,940 3,719,712 Deere & Co. 27,100 2,234,395 Eaton 43,200 2,222,640 Emerson Electric 46,850 2,635,313 General Electric 130,830 2,467,454 Honeywell International 44,070 2,626,131 Union Pacific 27,000 2,818,800 United Technologies 34,970 3,095,195 Information Technology—20.1% Accenture, Cl. A 30,770 1,859,123 Acme Packet 32,260 a 2,262,394 8 Common Stocks (continued) Shares Value ($) Information Technology (continued) Apple 22,520 a 7,559,288 Baidu, ADR 12,700 a 1,779,651 EMC 116,900 a 3,220,595 Intel 104,100 2,306,856 International Business Machines 25,370 4,352,224 NXP Semiconductors 109,080 2,915,708 Riverbed Technology 51,500 a 2,038,885 Rovi 39,600 a,b 2,271,456 Salesforce.com 21,180 a 3,155,396 Taiwan Semiconductor Manufacturing, ADR 132,650 b 1,672,717 Teradata 51,010 a 3,070,802 Materials—3.8% Air Products & Chemicals 28,200 2,695,356 Celanese, Ser. A 50,300 b 2,681,493 Freeport-McMoRan Copper & Gold 36,280 1,919,212 Telecommunication Services—1.9% AT&T 73,280 2,301,725 Verizon Communications 34,910 1,299,699 Utilities—1.1% Sempra Energy 40,350 Total Common Stocks (cost $164,371,444) Other Investment—1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,218,000) 3,218,000 d The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—5.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,609,382) 9,609,382 d Total Investments (cost $177,198,826) 106.1% Liabilities, Less Cash and Receivables (6.1%) Net Assets 100.0% ADR—American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $9,538,962 and the value of the collateral held by the fund was $9,609,382. c Held by a broker as collateral for open options written. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 20.1 Consumer Discretionary 9.3 Financial 15.3 Money Market Investments 6.7 Energy 14.3 Materials 3.8 Health Care 12.2 Telecommunication Services 1.9 Industrial 11.4 Utilities 1.1 Consumer Staples 10.0 † Based on net assets. See notes to financial statements. 10 STATEMENT OF OPTIONS WRITTEN June 30, 2011 (Unaudited) Number of Contracts Value ($) Call Options: Halliburton, August 2011 @ $52.5 100 a (17,300) Southwestern Energy, September 2011 @ $45 150 a (20,700) (premiums received $36,709) a Non-income producing security. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $9,538,962)—Note 1(b): Unaffiliated issuers 164,371,444 190,596,086 Affiliated issuers 12,827,382 12,827,382 Cash 160,730 Receivable for investment securities sold 591,256 Dividends and interest receivable 306,760 Receivable for shares of Common Stock subscribed 155,195 Prepaid expenses 18,004 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 114,518 Liability for securities on loan—Note 1(b) 9,609,382 Payable for investment securities purchased 3,032,813 Payable for shares of Common Stock redeemed 136,666 Outstanding options written, at value (premiums received $36,709)—See Statement of Options Written—Note 4 38,000 Accrued expenses 47,317 Net Assets ($) Composition of Net Assets ($): Paid-in capital 226,501,269 Accumulated undistributed investment income—net 844,432 Accumulated net realized gain (loss) on investments (61,892,335) Accumulated net unrealized appreciation (depreciation) on investments and options transactions 26,223,351 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 548,481 83,181 191,045,055 Shares Outstanding 49,989 7,414 16,633,947 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $13,603 foreign taxes withheld at source): Unaffiliated issuers 1,609,903 Affiliated issuers 968 Income from securities lending—Note 1(b) 1,904 Total Income Expenses: Management fee—Note 3(a) 690,538 Professional fees 23,056 Registration fees 20,091 Shareholder servicing costs—Note 3(c) 17,283 Directors’ fees and expenses—Note 3(d) 9,940 Custodian fees—Note 3(c) 7,624 Prospectus and shareholders’ reports 6,465 Loan commitment fees—Note 2 1,579 Distribution fees—Note 3(b) 282 Interest expense—Note 2 174 Miscellaneous 6,087 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (15,930) Less—reduction in fees due to earnings credits—Note 3(c) (44) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 8,501,272 Net realized gain (loss) on options transactions 45,357 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 2,059,105 Net unrealized appreciation (depreciation) on options transactions (1,291) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 845,630 1,819,024 Net realized gain (loss) on investments 8,546,629 7,627,646 Net unrealized appreciation (depreciation) on investments 2,057,814 17,565,021 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (3,419) (2,593) Class C Shares (146) (465) Class I Shares (1,815,186) (2,333,419) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 291,451 136,510 Class C Shares 25,084 11,001 Class I Shares 15,976,114 27,234,744 Dividends reinvested: Class A Shares 3,385 2,438 Class C Shares 89 383 Class I Shares 305,083 395,348 Cost of shares redeemed: Class A Shares (141,374) (79,009) Class C Shares (38) (165) Class I Shares (29,813,090) (41,869,393) Increase (Decrease) in Net Assets from Capital Stock Transactions Settlement payment from unaffiliated third party † — Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 195,398,691 184,754,081 End of Period Undistributed investment income—net 844,432 1,817,553 14 Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Class A Shares sold 27,001 15,127 Shares issued for dividends reinvested 311 258 Shares redeemed (13,114) (8,229) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 2,273 1,225 Shares issued for dividends reinvested 8 40 Shares redeemed (4) (17) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,410,020 2,742,614 Shares issued for dividends reinvested 26,809 40,219 Shares redeemed (2,610,197) (4,296,121) Net Increase (Decrease) in Shares Outstanding † See Note 5. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the fund’s Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, respectively of the fund’s predecessor, BNY Hamilton Large Cap Equity Fund (“Hamilton Large Cap Equity Fund”), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the fund’s Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Large Cap Equity Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s and the fund’s predecessor’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Class A Shares † (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.45 9.14 7.16 14.61 14.42 13.35 Investment Operations: Investment income—net a .02 .03 .05 .12 .10 .10 Net realized and unrealized gain (loss) on investments .56 1.35 1.93 (6.80) 1.48 2.03 Total from Investment Operations .58 1.38 1.98 (6.68) 1.58 2.13 Distributions: Dividends from investment income—net (.06) (.08) — (.09) (.10) (.08) Dividends from net realized gain on investments — — — (.56) (1.29) (.98) Return of capital — — — (.12) — — Total Distributions (.06) (.08) — (.77) (1.39) (1.06) Settlement payment from unaffiliated third party — .01 — Net asset value, end of period 10.97 10.45 9.14 7.16 14.61 14.42 Total Return (%) b 5.57 c 15.23 d 27.62 (47.50) 10.94 16.11 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.25 e 2.04 3.75 1.11 1.04 1.03 Ratio of net expenses to average net assets 1.25 e 1.50 1.50 1.03 1.04 1.03 Ratio of net investment income to average net assets .40 e .30 .61 .99 .69 .69 Portfolio Turnover Rate 23.68 c 43.92 59.68 77 66 53 Net Assets, end of period ($ x 1,000) 548 374 262 170 27,391 28,389 † Represents information for Class A shares of the fund’s predecessor, BNY Hamilton Large Cap Equity Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d If settlement payment from unaffiliated third party was not made, total return would have been 15.12%. e Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2011 Year Ended December 31, Class C Shares (Unaudited) 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 10.68 9.40 7.38 11.05 Investment Operations: Investment income (loss)—net b (.02) (.02) (.00) c .02 Net realized and unrealized gain (loss) on investments .58 1.39 2.02 (3.69) Total from Investment Operations .56 1.37 2.02 (3.67) Distributions: Dividends from investment income—net (.02) (.09) — — Settlement payment from unaffiliated third party — .00 c — — Net asset value, end of period 11.22 10.68 9.40 7.38 Total Return (%) d 5.26 e 14.69 f 27.37 (33.21) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.04 g 2.02 2.26 1.88 g Ratio of net expenses to average net assets 2.04 g 1.98 2.02 1.86 g Ratio of net investment income (loss) to average net assets (.40) g (.18) (.02) .85 g Portfolio Turnover Rate 23.68 e 43.92 59.68 77 Net Assets, end of period ($ x 1,000) 83 55 37 7 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f The impact of the settlement payment from unaffiliated third party on total return amounted to less than .01%. g Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2011 Year Ended December 31, Class I Shares † (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.95 9.55 7.40 14.66 14.46 13.38 Investment Operations: Investment income—net a .05 .10 .11 .16 .14 .13 Net realized and unrealized gain (loss) on investments .59 1.41 2.04 (6.63) 1.49 2.05 Total from Investment Operations .64 1.51 2.15 (6.47) 1.63 2.18 Distributions: Dividends from investment income—net (.10) (.12) — (.11) (.14) (.12) Dividends from net realized gain on investments — — — (.56) (1.29) (.98) Return of capital — — — (.12) — — Total Distributions (.10) (.12) — (.79) (1.43) (1.10) Settlement payment from unaffiliated third party — .01 — Net asset value, end of period 11.49 10.95 9.55 7.40 14.66 14.46 Total Return (%) 5.88 b 16.09 c 29.05 (45.91) 11.27 16.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 d .80 .86 .80 .79 .78 Ratio of net expenses to average net assets .78 d .77 .78 .79 .79 .78 Ratio of net investment income to average net assets .86 d 1.02 1.37 1.41 .94 .93 Portfolio Turnover Rate 23.68 b 43.92 59.68 77 66 53 Net Assets, end of period ($ x 1,000) 191,045 194,970 184,456 204,051 401,002 385,132 † Represents information for Institutional shares of the fund’s predecessor, BNY Hamilton Large Cap Equity Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Not annualized. c If settlement payment from unaffiliated third party was not made, total return would have been 15.99%. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Large Cap Equity Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 250 million shares of $.001 par value Common Stock.The fund currently offers three Classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of June 30, 2011, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 904 Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset 20 value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 184,882,678 — — Equity Securities— Foreign † 5,713,408 — — Mutual Funds 12,827,382 — — Liabilities ($) Other Financial Instruments: Options Written (38,000) — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements 22 as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011, The Bank of New York Mellon earned $816 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,448,000 15,715,000 13,945,000 3,218,000 1.7 Dreyfus Institutional Cash Advantage Fund — 65,916,802 56,307,420 9,609,382 5.0 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent 24 basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $70,327,360, available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $2,336,477.The tax character of the current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2011, was approximately $25,400 with a related weighted average annualized interest rate of 1.38%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at an annual rate of .70% of the value of the fund’s average daily net assets and is payable monthly. The Manager has contractually agreed from May 1, 2011 through May 1, 2012, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary expenses, shareholder services fees and 12b-1 fees) exceed 1.25% of the value of the average daily net assets of their class. The Manager had contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed .79% of the value of Class I shares average daily net assets. In addition, the Manager had agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary expenses, shareholder services fees and Rule 12b-1 fees) did not exceed 1.25% of the value of Class A and Class C shares average daily net assets. 26 The reduction in expenses, pursuant to the undertakings, amounted to $15,930 during the period ended June 30, 2011. During the period ended June 30, 2011, the Distributor retained $294 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended June 30, 2011, Class C shares were charged $282 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2011, Class A and Class C shares were charged $706 and $94, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $6,327 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $944 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $44. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $7,624 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $106,187, Rule 12b-1 distribution plan fees $49, shareholder services plan fees $129, custodian fees $3,816, chief compliance officer fees $2,259 and transfer agency per account fees $2,080, which are offset against an expense reimbursement currently in effect in the amount of $2. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and options transactions, during the period ended June 30, 2011, amounted to $46,891,623 and $59,773,114, respectively. Options: The fund purchases and writes (sells) put and call options to hedge against changes in the values of equities, or as a substitute for an investment.The fund is subject to market risk in the course of pursuing its investment objectives through its investments in options contracts.A 28 call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the fund’s call/put options written during the period ended June 30, 2011: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2010 — — Contracts written 691 106,737 Contracts terminated: Contracts closed 441 70,028 24,671 45,357 Contracts Outstanding June 30, 2011 The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Equity options contracts 20,564 At June 30, 2011, accumulated net unrealized appreciation on investments was $26,224,642, consisting of $31,262,515 gross unrealized appreciation and $5,037,873 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Other: During the period ended December 31, 2010, the fund received a regulatory settlement payment of $137,539 from an unaffiliated third party which is included in the Statement of Changes in Net Assets. 30 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Options Written 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Large Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Large Cap Growth Fund, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Irene D. O’Neill, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Large Cap Growth Fund’s Class A shares produced a total return of 6.55%, Class C shares returned 6.15% and Class I shares returned 6.88%. 1 In comparison, the Russell 1000 Growth Index (the “Index”), the fund’s benchmark, achieved a total return of 6.83%. 2 Although stocks rallied early in the year as an economic recovery appeared to gain traction, renewed concerns later caused the market to give back some of its previous gains.The fund’s returns were roughly in line with its benchmark, as strong performance in the information technology, materials and industrials sectors was balanced by shortfalls in the consumer discretionary, financials and energy sectors. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue this goal, the fund normally invests at least 80% of its assets in equity securities of large-capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund invests primarily in large, established companies that we believe have proven track records and the potential for superior relative earnings growth.The investment process begins with a “top-down” assessment of broad economic, political and social trends and their implications for different market and industry sectors. Fundamental research is used to identify companies with the potential for accelerating earnings and revenue growth, favorable market positions, improving operating efficiencies, and/or increasing earnings per share. Shifting Sentiment Sparked Heightened Volatility Investors’ outlooks had improved dramatically by the start of 2011 due to improvements in employment, consumer spending and corporate earnings, sending stock prices broadly higher. However, the rally was The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) interrupted in February when political unrest in North Africa/Middle East led to sharply rising energy prices, and in March when devastating natural and nuclear disasters in Japan threatened one of the world’s largest economies. Nonetheless, investors proved resilient, and stocks bounced back from these unexpected shocks. In late April, investor sentiment began to deteriorate in earnest when Greece appeared headed for default on its sovereign debt and a contentious debate regarding U.S. government spending and borrowing intensified. Stocks suffered bouts of heightened volatility as newly risk-averse investors shifted their focus from economically sensitive industry groups to those that historically have held up well under uncertain economic conditions. Security Selections Produced Mixed Results The fund’s investments in the information technology sector produced particularly strong relative performance due to solid stock selection. Successful stock selections included semiconductor manufacturer ARM Holdings, which advanced due to greater adoption of smartphones containing its microchips. Software and business analytics specialist Teradata and communications equipment maker Acme Packet benefited from the trend toward “cloud computing,” in which businesses manage data and applications over the Internet. Search engine Baidu grew more rapidly after Google’s exit from the Chinese market. The fund also benefited from underweighted exposure to large technology companies—and no exposure to Cisco Systems—that appear to have missed the cloud computing trend. Results in the materials sector were boosted by iron ore producer Cliffs Natural Resources, which benefited from the industry’s limited mining capacity and a change in the pricing methodology for iron ore.Among industrial companies, aerospace giants Honeywell International and Boeing encountered rising orders for commercial aircraft, while heavy equipment maker Caterpillar and transportation company Union Pacific benefited from improved domestic industrial production trends. In the health care sector, holdings such as Baxter International, Covidien, Zimmer Holdings and Agilent Technologies bounced back from previous weakness as industry utilization rates improved. Drug producer Watson Pharmaceuticals advanced after capturing market share and receiving approvals for a number of new generic medicines. 4 Disappointments during the reporting period were concentrated mainly in the consumer discretionary sector, where cruise line Carnival suffered when oil prices climbed and itineraries needed to be rerouted due to political instability in North Africa. In addition, mass merchandiser Target was hurt by weaker consumer spending among its customer base. Results from the financials sector were hindered by municipal bond insurer Assured Guaranty , which suffered when a major bond rating agency changed its evaluation methodologies, and by banking giant Citigroup, which was hurt by volatile capital markets and concerns regarding regulatory capital requirements. In the energy sector, Forest Oil lagged amid disappointing production volumes at some of its properties, and Newfield Exploration was punished when investors worried that the company overpaid for a recent acquisition. Seeking Opportunities in a Choppy Economic Recovery We expect the U.S. economic rebound to persist fitfully amid significant headwinds over the remainder of 2011, leading us to conclude that investors will continue to favor large-cap companies with solid business fundamentals and strong growth prospects.We have found a number of opportunities in the energy and information technology sectors, but fewer in the consumer discretionary, utilities and telecommunications services sectors. July 15, 2011 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on the redemption of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through May 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Russell 1000 Growth Index is an unmanaged index that measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Growth Fund from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 6.81 $ 11.50 $ 4.57 Ending value (after expenses) $1,065.50 $1,061.50 $1,068.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 6.66 $ 11.23 $ 4.46 Ending value (after expenses) $1,018.20 $1,013.64 $1,020.38 † Expenses are equal to the fund’s annualized expense ratio of 1.33% for Class A, 2.25% for Class C and .89% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—99.7% Shares Value ($) Consumer Discretionary—14.6% Amazon.com 4,750 a 971,327 Arcos Dorados Holdings, Cl. A 15,600 329,004 Carnival 16,360 615,627 Colgate-Palmolive 6,150 537,571 International Game Technology 33,310 585,590 Las Vegas Sands 14,800 a 624,708 Polo Ralph Lauren 3,600 b 477,396 Time Warner Cable 14,300 1,115,972 Viacom, Cl. B 12,580 641,580 Walt Disney 21,380 834,675 Yum! Brands 13,640 753,474 Consumer Staples—8.8% Coca-Cola 19,660 1,322,921 Costco Wholesale 6,700 544,308 Kellogg 11,070 612,392 PepsiCo 11,090 781,069 Philip Morris International 7,940 530,154 Walgreen 16,400 696,344 Energy—12.2% Cabot Oil & Gas 8,300 550,373 Cameron International 17,700 a 890,133 Exxon Mobil 17,090 1,390,784 Halliburton 17,600 c 897,600 Newfield Exploration 10,450 a 710,809 QEP Resources 12,700 531,241 Schlumberger 7,210 622,944 Southwestern Energy 15,610 a,c 669,357 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial—4.3% Citigroup 15,200 632,928 Digital Realty Trust 8,100 d 500,418 Invesco 25,128 587,995 Validus Holdings 15,300 473,535 Health Care—11.8% Agilent Technologies 11,240 a 574,476 Allscripts Healthcare Solutions 21,700 a 421,414 Amylin Pharmaceuticals 48,200 a 643,952 Baxter International 13,100 781,939 Cardinal Health 12,080 548,674 Covidien 11,800 628,114 Hospira 12,300 a 696,918 Mead Johnson Nutrition 8,300 560,665 Shire, ADR 6,450 607,655 Zimmer Holdings 9,530 a 602,296 Industrial—14.0% Boeing 10,300 761,479 Caterpillar 10,860 1,156,156 Danaher 12,760 676,152 Dover 13,800 935,640 Honeywell International 18,070 1,076,791 Parker Hannifin 10,390 932,399 Union Pacific 7,480 780,912 United Technologies 9,590 848,811 Information Technology—27.4% Accenture, Cl. A 12,100 731,082 Acme Packet 8,880 a,b 622,754 8 Common Stocks (continued) Shares Value ($) Information Technology (continued) Apple 8,070 a 2,708,857 ARM Holdings, ADR 26,060 b 740,886 Baidu, ADR 5,700 a 798,741 Broadcom, Cl. A 11,730 394,597 Cognizant Technology Solutions, Cl. A 6,290 a 461,309 Google, Cl. A 1,020 a 516,508 International Business Machines 9,630 1,652,026 NXP Semiconductors 22,660 605,702 Red Hat 11,200 a 514,080 Riverbed Technology 19,010 a 752,606 Rovi 13,950 a 800,172 Salesforce.com 8,110 a,b 1,208,228 Teradata 12,720 a 765,744 VMware, Cl. A 7,820 a 783,799 Materials—5.2% Celanese, Ser. A 14,600 778,326 Cliffs Natural Resources 12,570 1,162,096 Praxair 6,860 743,555 Telecommunications—1.4% Qualcomm 13,050 Total Common Stocks (cost $41,471,625) Other Investment—.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $268,000) 268,000 e The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—5.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,811,344) 2,811,344 e Total Investments (cost $44,550,969) 105.7% Liabilities, Less Cash and Receivables (5.7%) Net Assets 100.0% ADR—American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $2,785,277 and the value of the collateral held by the fund was $2,811,344. c Held by a broker as collateral for open options written. d Investment in real estate investment trust. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 27.4 Money Market Investments 6.0 Consumer Discretionary 14.6 Materials 5.2 Industrial 14.0 Financial 4.3 Energy 12.2 Telecommunications 1.4 Health Care 11.8 Consumer Staples 8.8 † Based on net assets. See notes to financial statements. 10 STATEMENT OF OPTIONS WRITTEN June 30, 2011 (Unaudited) Number of Contracts Value ($) Call Options: Halliburton, August 2011 @ $52.5 40 a (6,920) Southwestern Energy, September 2011 @ $45 50 a (6,900) (premiums received $13,360) a Non-income producing security. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $2,785,277)—Note 1(b): Unaffiliated issuers 41,471,625 51,148,850 Affiliated issuers 3,079,344 3,079,344 Cash 4,472 Receivable for investment securities sold 2,647,386 Dividends and interest receivable 36,603 Receivable for shares of Common Stock subscribed 35 Prepaid expenses 20,077 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 35,409 Liability for securities on loan—Note 1(b) 2,811,344 Payable for investment securities purchased 2,719,659 Outstanding options written, at value (premiums received $13,360)—See Statement of Options Written—Note 4 13,820 Payable for shares of Common Stock redeemed 10,000 Interest payable—Note 2 82 Accrued expenses 46,302 Net Assets ($) Composition of Net Assets ($): Paid-in capital 47,044,505 Accumulated undistributed investment income—net 55,684 Accumulated net realized gain (loss) on investments (5,476,803) Accumulated net unrealized appreciation (depreciation) on investments and options transactions 9,676,765 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 748,048 111,604 50,440,499 Shares Outstanding 102,887 15,404 6,809,805 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $277 foreign taxes withheld at source): Unaffiliated issuers 304,007 Affiliated issuers 259 Income from securities lending—Note 1(b) 1,164 Total Income Expenses: Management fee—Note 3(a) 193,548 Registration fees 19,911 Auditing fees 19,289 Prospectus and shareholders’ reports 6,191 Shareholder servicing costs—Note 3(c) 5,842 Directors’ fees and expenses—Note 3(d) 4,550 Custodian fees—Note 3(c) 4,497 Legal fees 2,522 Loan commitment fees—Note 2 482 Distribution fees—Note 3(b) 345 Interest expense—Note 2 82 Miscellaneous 6,070 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (14,123) Less—reduction in fees due to earnings credits—Note 3(c) (24) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 3,978,076 Net realized gain (loss) on options transactions 13,915 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (258,587) Net unrealized appreciation (depreciation) on options transactions (460) Net Urealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 56,248 307,250 Net realized gain (loss) on investments 3,991,991 11,437,550 Net unrealized appreciation (depreciation) on investments (259,047) (1,796,783) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (1,801) (1,212) Class C Shares — (98) Class I Shares (304,502) (599,892) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 351,097 182,053 Class C Shares 60,910 27,473 Class I Shares 1,298,029 5,967,597 Dividends reinvested: Class A Shares 1,792 1,130 Class C Shares — 89 Class I Shares 93,461 165,638 Cost of shares redeemed: Class A Shares (119,645) (47,463) Class C Shares (5,218) (61,817) Class I Shares (10,473,304) (51,264,910) Increase (Decrease) in Net Assets from Capital Stock Transactions Settlement payment from unaffiliated third party † — Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 56,610,140 92,164,331 End of Period Undistributed investment income—net 55,684 305,739 14 Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Class A Shares sold 49,899 30,017 Shares issued for dividends reinvested 249 184 Shares redeemed (16,749) (7,624) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 8,474 4,399 Shares issued for dividends reinvested — 14 Shares redeemed (736) (10,656) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 180,432 976,707 Shares issued for dividends reinvested 12,786 26,544 Shares redeemed (1,428,112) (8,176,874) Net Increase (Decrease) in Shares Outstanding † See Note 5. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the fund’s Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, repectively, of the fund’s predecessor, BNY Hamilton Large Cap Growth Fund (“Hamilton Large Cap Growth Fund”), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the fund’s Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Large Cap Growth Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s and the fund’s predecessor’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Class A Shares † (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 6.84 5.94 4.40 8.10 7.64 7.65 Investment Operations: Investment income (loss)—net a (.01) (.01) .01 .02 .01 .00 b Net realized and unrealized gain (loss) on investments .46 .92 1.53 (3.28) 1.35 .44 Total from Investment Operations .45 .91 1.54 (3.26) 1.36 .44 Distributions: Dividends from investment income—net (.02) (.02) — (.01) (.01) (.00) b Dividends from net realized gain on investments — — — (.35) (.89) (.45) Return of capital — — — (.08) — — Total Distributions (.02) (.02) — (.44) (.90) (.45) Settlement payment from unaffiliated third party — .01 — Net asset value, end of period 7.27 6.84 5.94 4.40 8.10 7.64 Total Return (%) c 6.55 d 15.60 e 35.00 (41.90) 17.79 6.04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.33 f 1.66 2.37 1.10 1.10 1.09 Ratio of net expenses to average net assets 1.33 f 1.51 1.47 1.10 1.10 1.09 Ratio of net investment income (loss) to average net assets (.20) f (.13) .12 .20 .10 .06 Portfolio Turnover Rate 34.86 d 63.42 82.53 78 52 51 Net Assets, end of period ($ x 1,000) 748 475 279 7 4,127 5,487 † Represents information for Class A shares of the fund’s predecessor, Hamilton Large Cap Growth Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e If settlement payment from unaffiliated third party was not made, total return would have been 15.43%. f Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2011 Year Ended December 31, Class C Shares (Unaudited) 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 6.83 5.95 4.43 6.42 Investment Operations: Investment income (loss)—net b (.04) (.05) (.03) .00 c Net realized and unrealized gain (loss) on investments .46 .93 1.55 (1.99) Total from Investment Operations .42 .88 1.52 (1.99) Distributions: Dividends from investment income—net — (.01) — — Settlement payment from unaffiliated third party — .01 — — Net asset value, end of period 7.25 6.83 5.95 4.43 Total Return (%) d 6.15 e 15.10 f 34.09 (31.00) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.31 g 2.16 2.06 2.01 g Ratio of net expenses to average net assets 2.25 g 2.16 2.06 1.91 g Ratio of net investment income (loss) to average net assets (1.14) g (.81) (.48) .04 g Portfolio Turnover Rate 34.86 e 63.42 82.53 78 Net Assets, end of period ($ x 1,000) 112 52 83 12 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f If settlement payment from unaffiliated third party was not made, total return would have been 14.76%. g Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2011 Year Ended December 31, Class I Shares † (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 6.97 6.03 4.44 8.20 7.72 7.73 Investment Operations: Investment income—net a .01 .03 .04 .04 .03 .02 Net realized and unrealized gain (loss) on investments .47 .94 1.55 (3.34) 1.37 .45 Total from Investment Operations .48 .97 1.59 (3.30) 1.40 .47 Distributions: Dividends from investment income—net (.04) (.04) — (.03) (.03) (.03) Dividends from net realized gain on investments — — — (.35) (.89) (.45) Return of capital — — — (.08) — — Total Distributions (.04) (.04) — (.46) (.92) (.48) Settlement payment from unaffiliated third party — .01 — Net asset value, end of period 7.41 6.97 6.03 4.44 8.20 7.72 Total Return (%) 6.88 b 16.34 c 35.81 (42.03) 18.18 6.29 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 d .92 .88 .86 .85 .84 Ratio of net expenses to average net assets .89 d .88 .87 .84 .85 .84 Ratio of net investment income to average net assets .21 d .47 .75 .61 .34 .30 Portfolio Turnover Rate 34.86 b 63.42 82.53 78 52 51 Net Assets, end of period ($ x 1,000) 50,440 56,083 91,803 75,292 138,729 143,479 † Represents information for Institutional shares of the fund’s predecessor, Hamilton Large Cap Growth Fund through September 12, 2008. a Based on average shares outstanding at each month end. b Not annualized. c If settlement payment from unaffiliated third party was not made, total return would have been 16.18%. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Large Cap Growth Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective seeks to provide long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 250 million shares of $.001 par value Common Stock. The fund currently offers three Classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net 20 asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic+ 49,001,568 — — Equity Securities— Foreign+ 2,147,282 — — Mutual Funds 3,079,344 — — Liabilities ($) Other Financial Instruments: Options Written (13,820) — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as 22 well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011, The Bank of New York Mellon earned $499 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 658,000 5,628,000 6,018,000 268,000 .5 Dreyfus Institutional Cash Advantage Fund 1,569,094 12,209,396 10,967,146 2,811,344 5.5 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent 24 basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $9,373,045 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $601,202. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2011 was approximately $12,200, with a related weighted average annualized interest rate of 1.36%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at an annual rate of .70% of the value of the fund’s average daily net assets and is payable monthly. The Manager has agreed, from May 1, 2011 until May 1, 2012, to waive receipt of its fee and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, shareholder services fees, Rule 12b-1 fees and extraordinary expenses) exceed 1.25% of the value of the fund’s average net assets. The Manager had contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed .87% of the value of Class I shares’ average daily net assets. In addition, the Manager had agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, shareholder services fees, Rule 12b-1 fees and extraordinary expenses) did not exceed 1.25% of the value of Class A and Class C shares’ average daily net assets. 26 The reduction in expenses, pursuant to the undertakings, amounted to $14,123 during the period ended June 30, 2011. During the period ended June 30, 2011, the Distributor retained $311 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended June 30, 2011, Class C shares were charged $345 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2011, Class A and Class C shares were charged $866 and $115, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $3,116 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $518 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $24. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $4,497 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $28,775, Rule 12b-1 distribution plan fees $67, shareholder services plan fees $169, custodian fees $3,000, chief compliance officer fees $2,259 and transfer agency per account fees $1,144, which are offset against an expense reimbursement currently in effect in the amount of $5. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and options transactions, during the period ended June 30, 2011, amounted to $19,346,708 and $27,936,099, respectively. Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates or as a substitute for an invest-ment.The fund is subject to interest rate risk in the course of pursuing its investment objectives through its investments in options contracts.A 28 call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the fund’s call/put options written during the period ended June 30, 2011: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2010 — — Contracts written 227 34,826 Contracts terminated: Contracts closed 137 21,466 7,551 13,915 Contracts outstanding June 30, 2011 90 The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Equity options contracts 6,876 At June 30, 2011, accumulated net unrealized appreciation on investments was $9,677,225, consisting of $10,320,769 gross unrealized appreciation and $643,544 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Other: During the period ended December 31, 2010, the fund received a regulatory settlement payment of $129,204 from an unaffiliated third party which is included in the Statement of Changes in Net Assets. 30 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Large Cap Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Large Cap Value Fund, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Large Cap Value Fund’s Class A shares produced a total return of 5.09%, Class C shares returned 4.67% and Class I shares returned 5.34%. 1 In comparison, the fund’s benchmark, the Russell 1000 Value Index (the “Index”), produced a total return of 5.92% for the same period. 2 Stocks generally rallied early in the year as an economic recovery appeared to gain traction, but renewed concerns later caused the market to give back some of its previous gains.The fund produced returns that were lower than its benchmark, as a result of lagging returns from the consumer discretionary and energy sectors. The Fund’s Investment Approach The fund seeks to provide long-term capital appreciation; its secondary goal is current income. To pursue these goals, the fund normally invests at least 80% of its assets in equity securities of large capitalization companies with market capitalizations of $5 billion or more at the time of purchase.The fund invests primarily in equity securities of U.S. issuers, but may invest up to 20% of its assets in equity securities of foreign issuers, including those in emerging markets. When choosing stocks, we focus on individual stock selection (a “bottom-up” approach) rather than forecasting stock market trends. We employ a three-step value screening process that seeks to identify the stocks of companies that are underpriced relative to their intrinsic worth or business prospects, and that exhibit sound business fundamentals, positive business momentum or a catalyst that may trigger an improving stock price. Shifting Sentiment Sparked Heightened Market Volatility Investors had become more optimistic by the start of 2011 due to gains in employment, consumer spending and corporate earnings, sending stock prices broadly higher. However, the market rally was interrupted The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) in February when political unrest in the Middle East led to sharply rising crude oil prices, and again in March when catastrophic natural and nuclear disasters in Japan threatened one of the world’s largest domestic economies and disrupted industrial supply chains in the global economy. Nonetheless, investors proved resilient, and the U.S. stock market rebounded from these unexpected shocks. However, investor sentiment deteriorated in earnest in late April and May when Greece again appeared headed for default on its sovereign debt, U.S. economic data proved more disappointing than expected and a contentious debate regarding U.S. government spending and borrowing intensified. Stocks suffered bouts of heightened volatility as newly risk-averse investors shifted their focus from economically sensitive industry groups to those that historically have held up well under uncertain economic conditions. Value-oriented stocks produced slightly lower returns, on average, than growth-oriented stocks over the first half of the year. Stock Selections Produced Mixed Results In this choppy market environment, our security selection strategy proved especially successful in the information technology sector, where video game maker Electronic Arts achieved better-than-expected financial results at the start of a new product cycle centered on digital downloads of gaming software. In the corporate technology market, enterprise systems management specialist BMC Software and data warehousing provider Teradata benefited from the growing trend toward “cloud computing,” in which businesses manage applications and data over the Internet. Consulting services provider Accenture also advanced as more businesses sought help in building corporate data centers for cloud computing. In the financials sector, bond rating agency Moody’s benefited as corporate bond issuance increased and litigation concerns waned in the wake of the 2008 financial crisis. Investment manager Franklin Resources gained value due to positive asset inflows to the company’s mutual funds, which helped boost profit margins. Disappointments over the first half of 2011 included the consumer discretionary sector, where cruise line Carnival suffered shortfalls 4 stemming from higher fuel costs and the need to reroute itineraries in the Mediterranean to avoid political unrest in Northern Africa. Retailer Staples was hurt by sluggish demand for office supplies and intensifying competitive pressures. Apparel seller Guess? encountered lower same-store sales and weaker store traffic. In the energy sector, coal supplier Alpha Natural Resources declined due to higher input prices. Finding Opportunities Among Quality Companies Despite ongoing headwinds, we believe the economic recovery is likely to persist. Profits in some industries have returned to pre-recession levels, energy prices have begun to moderate and rebuilding in Japan could boost economic activity. In this slow-growth environment, we expect investors to remain selective, favoring attractively valued companies with the ability to grow in a sluggish economy and avoiding those with more expensive valuations and weaker underlying business fundamentals. Our bottom-up security selection process has identified a number of opportunities in the consumer discretionary sector, where valuations of media companies appear especially attractive. Fewer stocks in the financials sector have satisfied our value-oriented investment criteria. July 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement through May 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Value Fund from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 7.73 $ 12.89 $ 5.29 Ending value (after expenses) $1,050.90 $1,046.70 $1,053.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 7.60 $ 12.67 $ 5.21 Ending value (after expenses) $1,017.26 $1,012.20 $1,019.64 † Expenses are equal to the fund’s annualized expense ratio of 1.52% for Class A, 2.54% for Class C and 1.04% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—100.1% Shares Value ($) Consumer Discretionary—15.3% Carnival 21,890 823,721 CBS, Cl. B 10,760 306,552 General Motors 8,673 263,312 Guess? 11,550 485,793 Home Depot 16,180 586,040 Johnson Controls 25,770 1,073,578 Newell Rubbermaid 23,800 375,564 News, Cl. A 25,440 450,288 NVR 380 a 275,682 Omnicom Group 35,360 1,702,938 Staples 17,650 278,870 Time Warner 24,720 899,066 Toll Brothers 11,670 a,b 242,036 Viacom, Cl. B 9,300 474,300 Walt Disney 20,670 806,957 Consumer Staples—7.2% ConAgra Foods 11,120 287,007 CVS Caremark 19,040 715,523 Dr. Pepper Snapple Group 17,430 730,840 Energizer Holdings 10,790 a,b 780,764 PepsiCo 20,740 1,460,718 Walgreen 6,650 282,359 Energy—15.3% Alpha Natural Resources 13,610 a 618,438 Anadarko Petroleum 17,390 1,334,856 EOG Resources 2,880 301,104 Exxon Mobil 12,960 1,054,685 Occidental Petroleum 26,310 2,737,292 QEP Resources 10,890 455,529 Schlumberger 29,770 2,572,128 Exchange Traded Funds—.7% iShares Russell 1000 Value Index Fund 6,560 b The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial—20.3% American Express 6,100 315,370 Ameriprise Financial 13,120 756,762 AON 11,930 612,009 Bank of America 43,670 478,623 Capital One Financial 8,510 439,712 Citigroup 21,015 875,065 Comerica 23,050 796,839 Franklin Resources 2,400 315,096 Genworth Financial, Cl. A 34,300 a 352,604 JPMorgan Chase & Co. 41,610 1,703,513 Marsh & McLennan 19,210 599,160 MetLife 21,580 946,715 Moody’s 8,130 b 311,786 PNC Financial Services Group 9,530 568,083 Prudential Financial 9,460 601,561 SunTrust Banks 23,010 593,658 TD Ameritrade Holding 21,440 418,294 Wells Fargo & Co. 47,800 1,341,268 Health Care—16.0% Amgen 10,530 a 614,426 Baxter International 6,770 404,101 CIGNA 11,020 566,759 HCA Holdings 9,420 310,860 Johnson & Johnson 17,340 1,153,457 McKesson 8,630 721,900 Medtronic 7,360 283,581 Merck & Co. 29,760 1,050,230 Mylan 5,890 a 145,306 Pfizer 108,130 2,227,478 Thermo Fisher Scientific 5,000 a 321,950 UnitedHealth Group 15,430 795,879 Universal Health Services, Cl. B 5,540 285,476 Watson Pharmaceuticals 4,430 a 304,474 Zimmer Holdings 4,420 a 279,344 8 Common Stocks (continued) Shares Value ($) Industrial—10.5% Caterpillar 6,600 702,636 Cooper Industries 4,460 266,128 Dover 13,290 901,062 Eaton 9,080 467,166 General Electric 89,100 1,680,426 Honeywell International 4,760 283,648 Hubbell, Cl. B 4,150 269,543 Owens Corning 14,250 a 532,238 Pitney Bowes 25,290 b 581,417 Stanley Black & Decker 3,900 280,995 Thomas & Betts 5,030 a 270,866 Information Technology—9.1% Accenture, Cl. A 10,300 622,326 AOL 23,756 a,b 471,794 BMC Software 13,670 a 747,749 Cisco Systems 15,400 240,394 Corning 12,600 228,690 eBay 8,980 a 289,785 Electronic Arts 30,070 a,b 709,652 Oracle 16,780 552,230 QUALCOMM 21,490 1,220,417 Teradata 4,990 a 300,398 Materials—4.2% Air Products & Chemicals 2,980 284,828 Celanese, Ser. A 12,480 665,309 Cliffs Natural Resources 3,330 307,859 Dow Chemical 20,750 747,000 Freeport-McMoRan Copper & Gold 8,940 472,926 Telecommunication Services—.5% Sprint Nextel 56,624 a Utilities—1.0% NextEra Energy 5,090 292,471 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) PPL 10,600 294,998 Total Common Stocks (cost $60,124,484) Other Investment—.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $287,000) 287,000 c Investment of Cash Collateral for Securities Loaned—4.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,636,201) 2,636,201 c Total Investments (cost $63,047,685) 105.0% Liabilities, Less Cash and Receivables (5.0%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $2,593,104 and the value of the collateral held by the fund was $2,636,201. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 20.3 Money Market Investments 4.9 Health Care 16.0 Materials 4.2 Consumer Discretionary 15.3 Utilities 1.0 Energy 15.3 Exchange Traded Funds .7 Industrial 10.5 Telecommunication Services .5 Information Technology 9.1 Consumer Staples 7.2 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $2,593,104)—Note 1(b): Unaffiliated issuers 60,124,484 59,305,350 Affiliated issuers 2,923,201 2,923,201 Cash 11,196 Dividends and interest receivable 103,431 Prepaid expenses 23,283 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 21,744 Liability for securities on loan—Note 1(b) 2,636,201 Payable for investment securities purchased 286,485 Payable for shares of Common Stock redeemed 8,000 Accrued expenses 142,979 Net Assets ($) Composition of Net Assets ($): Paid-in capital 93,314,385 Accumulated undistributed investment income—net 183,747 Accumulated net realized gain (loss) on investments (33,407,946) Accumulated net unrealized appreciation (depreciation) on investments (819,134) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 760,126 75,347 58,435,579 Shares Outstanding 85,570 8,615 6,562,448 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $758 foreign taxes withheld at source): Unaffiliated issuers 590,158 Affiliated issuers 164 Income from securities lending—Note 1(b) 2,259 Total Income Expenses: Management fee—Note 3(a) 272,309 Auditing fees 24,889 Registration fees 14,352 Custodian fees—Note 3(c) 11,900 Directors’ fees and expenses—Note 3(d) 4,909 Shareholder servicing costs—Note 3(c) 4,384 Interest expense—Note 2 3,805 Legal fees 2,873 Loan commitment fees—Note 2 562 Prospectus fees 320 Distribution fees—Note 3(b) 236 Miscellaneous 88,963 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (21,238) Less—reduction in fees due to earnings credits—Note 3(c) (10) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 4,443,744 Net unrealized appreciation (depreciation) on investments 59,482 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 184,327 1,211,050 Net realized gain (loss) on investments 4,443,744 (539,921) Net unrealized appreciation (depreciation) on investments 59,482 10,710,749 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares — (3,477) Class C Shares — (183) Class I Shares (10,212) (1,228,685) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 397,744 268,372 Class C Shares 36,636 16,517 Class I Shares 1,152,218 2,880,073 Dividends reinvested: Class A Shares — 3,320 Class C Shares — 139 Class I Shares 605 85,211 Cost of shares redeemed: Class A Shares (88,471) (192,025) Class C Shares — (2,559) Class I Shares (31,031,733) (40,551,051) Increase (Decrease) in Net Assets from Capital Stock Transactions Settlement payment from unaffiliated third party † — Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 84,126,712 111,448,729 End of Period Undistributed investment income—net 183,747 9,632 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Class A Shares sold 45,220 34,728 Shares issued for dividends reinvested — 391 Shares redeemed (10,111) (25,473) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 4,234 2,216 Shares issued for dividends reinvested — 16 Shares redeemed — (306) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 128,008 367,744 Shares issued for dividends reinvested 68 10,076 Shares redeemed (3,467,629) (5,172,627) Net Increase (Decrease) in Shares Outstanding † See Note 5. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the fund's Class A and Class I shares represents the financial highlights of the Class A and Institutional Shares, respectively, of the fund’s predecessor, BNY Hamilton Large Cap Value Fund (“Hamilton Large Cap Value Fund”), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the fund’s Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Large Cap Value Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s and the fund’s predecessor’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Class A Shares † (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 8.45 7.56 6.56 11.55 11.85 11.24 Investment Operations: Investment income—net a .00 b .05 .05 .15 .25 .18 Net realized and unrealized gain (loss) on investments .43 .91 1.07 (3.93) .56 1.53 Total from Investment Operations .43 .96 1.12 (3.78) .81 1.71 Distributions: Dividends from investment income—net — (.07) (.12) (.11) (.26) (.18) Dividends from net realized gain on investments — — — (.59) (.85) (.92) Return of capital — — — (.51) — — Total Distributions — (.07) (.12) (1.21) (1.11) (1.10) Settlement payment from unaffiliated third party — .00 b — Net asset value, end of period 8.88 8.45 7.56 6.56 11.55 11.85 Total Return (%) c 5.09 d 12.69 e 17.10 (35.49) 6.78 15.41 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.52 f 1.65 2.11 1.07 1.04 1.03 Ratio of net expenses to average net assets 1.52 f 1.50 1.46 1.05 1.04 1.03 Ratio of net investment income to average net assets .10 f .62 .78 1.38 2.04 1.50 Portfolio Turnover Rate 56.90 d 69.86 76.38 133 34 59 Net Assets, end of period ($ x 1,000) 760 426 309 85 1,214 1,371 † Represents information for Class A shares of the fund’s predecessor, BNY Hamilton Large Cap Value Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e The impact of the settlement payment from unaffiliated third party on total return amounted to less than .01%. f Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2011 Year Ended December 31, Class C Shares (Unaudited) 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 8.36 7.52 6.51 8.82 Investment Operations: Investment income (loss)—net b (.04) (.01) .02 .03 Net realized and unrealized gain (loss) on investments .43 .89 1.05 (2.34) Total from Investment Operations .39 .88 1.07 (2.31) Distributions: Dividends from investment income—net — (.04) (.06) — Settlement payment from unaffiliated third party — .00 c — — Net asset value, end of period 8.75 8.36 7.52 6.51 Total Return (%) d 4.67 e 11.69 f 16.43 (26.19) f Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.73 g 2.38 2.44 2.09 g Ratio of net expenses to average net assets 2.54 g 2.25 2.15 1.98 g Ratio of net investment income (loss) to average net assets (.95) g (.09) .27 1.39 g Portfolio Turnover Rate 56.90 e 69.86 76.38 133 Net Assets, end of period ($ x 1,000) 75 37 18 7 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f The impact of the settlement payment from unaffiliated third party on total return amounted to less than .01%. g Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2011 Year Ended December 31, Class I Shares † (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 8.45 7.56 6.53 11.51 11.81 11.19 Investment Operations: Investment income—net a .02 .10 .11 .18 .28 .21 Net realized and unrealized gain (loss) on investments .43 .91 1.07 (3.93) .56 1.54 Total from Investment Operations .45 1.01 1.18 (3.75) .84 1.75 Distributions: Dividends from investment income—net .00 b (.12) (.15) (.13) (.29) (.21) Dividends from net realized gain on investments — — — (.59) (.85) (.92) Return of capital — — — (.51) — — Total Distributions .00 b (.12) (.15) (1.23) (1.14) (1.13) Settlement payment from unaffiliated third party — .00 b — Net asset value, end of period 8.90 8.45 7.56 6.53 11.51 11.81 Total Return (%) 5.34 c 13.37 d 17.99 (35.40) 7.07 15.84 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 e .82 .81 .83 .79 .78 Ratio of net expenses to average net assets 1.04 e .80 .80 .80 .79 .78 Ratio of net investment income to average net assets .48 e 1.27 1.76 1.85 2.31 1.76 Portfolio Turnover Rate 56.90 c 69.86 76.38 133 34 59 Net Assets, end of period ($ x 1,000) 58,436 83,664 111,122 167,151 329,281 361,395 † Represents information for Institutional shares of the fund’s predecessor, BNY Hamilton Large Cap Value Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d The impact of the settlement payment from unaffiliated third party on total return amounted to less than .01%. e Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Large CapValue Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Effective May 2, 2011, the fund is closed to any investments for new accounts. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 250 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of June 30, 2011, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 1,134 Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 18 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 58,857,433 — — Mutual Funds/ Exchange Traded Funds 3,371,118 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011, The Bank of New York Mellon earned $968 from lending portfolio securities, pursuant to the securities lending agreement. 22 (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 6,974,000 6,687,000 287,000 .5 Dreyfus Institutional Cash Advantage Fund 1,977,412 30,169,483 29,510,694 2,636,201 4.4 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $ 37,232,232 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent December 31, 2010. If not applied, $36,072,624 of the carryover expires in fiscal 2017 and $1,159,608 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $1,232,345.The tax character of the current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2011, was approximately $561,900 with a related weighted average annualized interest rate of 1.37%. 24 NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at an annual rate of .70% of the value of the fund’s average daily net assets and is payable monthly. The Manager has contractually agreed from May 1, 2011 through May 1, 2012, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary expenses, shareholder services fees and 12b-1 fees) exceed 1.25% of the value of the average daily net assets of their class. The Manager had contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .80% of the value of Class I shares average daily net assets. In addition, the Manager had agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary expenses, shareholder services fees and Rule 12b-1 fees) do not exceed 1.25% of the value of Class A and Class C shares average daily net assets. The reduction in expenses, pursuant to the undertakings, amounted to $21,238 during the period ended June 30, 2011. During the period ended June 30, 2011, the Distributor retained $30 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended June 30, 2011, Class C shares were charged $236 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2011, Class A and Class C shares were charged $920 and $78, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $1,836 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $225 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $10. 26 The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $11,900 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due toThe Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $33,810, Rule 12b-1 distribution plan fees $45, shareholder services plan fees $171, custodian fees $4,478, chief compliance officer fees $2,259 and transfer agency per account fees $630, which are offset against an expense reimbursement currently in effect in the amount of $19,649. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2011, amounted to $44,232,469 and $74,321,878, respectively. At June 30, 2011, accumulated net unrealized depreciation on investments was $819,134, consisting of $4,344,923 gross unrealized appreciation and $5,164,057 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Other: During the period ended December 31, 2010, the fund received a regulatory settlement payment of $20,453 from an unaffiliated third party which is included in the Statement of Changes in Net Assets. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 6—Plan of Reorganization: On April 13, 2011, the Board of Directors approved the merger of the fund into Dreyfus Strategic Value Fund. The merger was approved by shareholders of the fund at a meeting held on August 11, 2011. The merger is anticipated to occur on or about November 21, 2011. On the date of the merger, which is a tax-free reorganization, the fund would exchange all of its assets at net asset value, subject to liabilities, for an equivalent value of corresponding Class A, C or I shares of Dreyfus Strategic Value Fund. Those shares then will be distributed pro rata to shareholders of the fund so that each shareholder receives a number of shares of Dreyfus Strategic Value Fund equal to the aggregate net asset value of the shareholder’s fund shares. 28 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 19, 2011 By: /s/ James Windels James Windels, Treasurer Date: August 19, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
